Hatch, J.
I fully concur with the conclusion reached by Judge Titus upon the main questions in this case, and for the reasons stated in his opinion. Further discussion of the points involved would be unnecessary, were it not for the fact that, in many other cases now pending, a question relating to the rule of evidence, adopted and applied in the present ease, has been questioned as it has been here. It is therefore thought best to state it, and our conclusions thereon. The court upon the trial charged the jury that the measure of damages was the difference in the rental value of the premises with and without the blockaded street. The claim is that, as plaintiff has continously occupied the premises, there has been no loss of rents, and that consequently the damage must rest in such loss as has been occasioned by increased expense, burden, and inconvenience, created by the obstruction of the street. It seems to be conceded that rental value might be proper evidence of the damage sustained, but that as a measure of damage it cannot be upheld. No case is found making such distinction, and, at the most, it seems to be a distinction without a difference. The definition of the term “rent” shows it to be a profit, in money, goods, or labor, issuing out of lands and tenements, in retribution for the use. 3 Kent, Comm. (12th Ed.) 460; Chase, Bl. Comm. (2d Ed.) 238. It seems logical, at least, that the profit of the use must depend upon the earnings of the property for a contemplated purpose; and if, by reason of extraneous circumstances, such profit is diminished, the value of the use is diminished, and under such conditions it can matter nothing whether the owner makes use of them himself, or leases to another; for, in either case, the loss of profit is the same. It therefore comes back to the point, not whether there has been a loss of rents, but whether, if the extraneous circumstances creating damage had not existed, the use of the premises would have produced more profit. The learning of courts and lawyers has finally formulated a rule applicable to such case, and, as stated, it is the *408diminished value of the use; and where property is rented, or its rental value may be determined in the market, such rental value furnishes the most satisfactory evidence from which to measure the loss of profit sustained. Francis v. Schoellkopf, 53 N. Y. 152. In Tallman v. Railroad Co., 2 N. Y. Supp. 130, the plaintiff was the owner of vacant and unimproved property, and the rule of damage laid down was the value of the use. This, as we have already seen, was only another way of stating what the use could have been sold for during the period claimed; in other words, rented for. The difficulty in the case was, not as to the rule, but of the failure of evidence to establish a state of facts to which it could be applied; and, as there was no marketable rental value, proof was given of surrounding conditions and circumstances, and from them the jury were required to fix the value of the use. Drucker v. Railway Co., 106 N. Y. 157, 12 N. E. Rep. 568; Barrick v. Schifferdicker, 1 N. Y. Supp. 21. Counsel for appellant relies upon Bank v. Railroad Co., 53 N. Y. Super. Ct. 412. The authority concedes that the rule, heretofore stated, is applicable to the case of an individual suing to recover damages for an act which renders the premises disagreeable and uncomfortable. But it claims the rule to be different in the case of a corporation where promises are made disagreeable and uncomfortable to its agents and servants by the act of another, when there is no evidence showing that such disagreeable conditions imposed upon the corporation any additional expense in the management of its business, or in any other way; and this is placed upon the ground that discomfort to the servant in the performance of his duties, standing alone, is no evidence of damage to the corporation. This case was so limited and applied by Judge Freedman, of the same court, in Kearney v. Railway Co., 14 N. Y. St. Rep. 854, 855. As so limited, it decides no question in conflict with the views here advanced. This contention may not, therefore, be sustained.